Case 18-12012-LSS Doc1017 Filed 09/11/20 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited | Case No.: 18-12012 (LSS)
liability company, ef al.',
(Jointly Administered)
Debtors.

 

Related Docket No: 980

 

NOTICE OF WITHDRAWAL OF PLAN ADMINISTRATOR’S FIFTH
(SUBSTANTIVE) OBJECTION TO CERTAIN (A) NO LIABILITY CLAIMS
AND (B) REDUCE AND ALLOW CLAIMS AS IT RELATES TO CERTAIN CLAIMS

PLEASE TAKE NOTICE that on May 29, 2020, John Roussey (the “Plan
Administrator”), acting on behalf of Open Road Films, LLC, and its affiliated former debtors and
debtors in possession (collectively, the “Debtors” and subsequent to the Effective Date (as
defined herein), the “Liquidating Debtors”), by and through his undersigned counsel, filed the
Plan Administrator’s Fifth (Substantive) Objection to Certain (A) No Liability Claims and (B)

Reduce and Allow Claims [Docket No. 980] (the “Fifth Omnibus Objection”).

 

PLEASE TAKE FURTHER NOTICE that pursuant to the Fifth Omnibus Objection,
the Plan Administrator objected, inter alia, to the Proofs of Claim listed on Schedule I (the
“Claims”).

PLEASE TAKE FURTHER NOTICE that, the Plan Administrator, hereby withdraws

his objection to the Claims.

 

! The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff
LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.), The
Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities,
including, but not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV
LLC), Tang Media Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have
not commenced chapter 11 cases.

DOCS_NY:41097.3 64202/003
Case 18-12012-LSS Doc1017 Filed 09/11/20 Page 2 of 2

Dated: September 10, 2020

DOCS_NY:41097.3 64202/003

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

 

Robert J. Feinstein (NY Bar No. 1767805)

Jeffrey W. Dulberg(CA Bar No. 181200)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

E-mail: rfeinstein@pszjlaw.com
jdulberg@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Plan Administrator
